Name: 2011/523/EU: Council Decision of 2Ã September 2011 partially suspending the application of the Cooperation Agreement between the European Economic Community and the Syrian Arab Republic
 Type: Decision
 Subject Matter: European construction;  international trade;  international affairs;  rights and freedoms;  Asia and Oceania
 Date Published: 2011-09-03

 3.9.2011 EN Official Journal of the European Union L 228/19 COUNCIL DECISION of 2 September 2011 partially suspending the application of the Cooperation Agreement between the European Economic Community and the Syrian Arab Republic (2011/523/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 207 in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) On the 18 January 1977, the European Economic Community and the Syrian Arab Republic concluded a Cooperation Agreement (1) ( §the Cooperation Agreement §) to promote overall cooperation with a view to strengthening relations between the Parties. (2) The Cooperation Agreement is based on the common desire of the Parties to maintain and strengthen friendly relations in accordance with the principles of the United Nations Charter. (3) Pursuant to Article 3(5) of the Treaty on European Union, in its relations with the wider world, the Union is notably to contribute to peace, security and the protection of human rights as well as to the strict observance and the development of international law, including respect for the principles of the United Nations Charter. (4) Pursuant to Article 21(1) of the Treaty on European Union, the Union's action on the international scene is to be guided by the principles which have inspired its own creation, development and enlargement, and which it seeks to advance in the wider world: democracy, the rule of law, the universality and indivisibility of human rights and fundamental freedoms, respect for human dignity, the principle of equality and solidarity, and respect for the principles of the United Nations Charter and international law. (5) Since March 2011, protests grew against specific abuses of power by Syrian officials against the general backdrop of growing economic and political discontent. Cautious protests which began in marginalised regions developed into a countrywide uprising. The Syrian authorities have responded, and continue to respond, in a very violent manner including by the shooting of peaceful protestors. (6) On 18 August 2011, the UN High Commissioner for Human Rights issued a statement to the Human Rights Council 17th Special Session on the "Situation of human rights in the Syrian Arab Republic" in which she recalled that, in its report of 18 August, the fact-finding mission to Syria requested by the Human Rights Council had found a pattern of widespread or systematic human rights violations by Syrian security and military forces, including murder, enforced disappearances, torture, deprivation of liberty, and persecution. The High Commissioner considered that the scale and nature of these acts may amount to crimes against humanity and urged the members of the Security Council to consider referring the current situation in Syria to the International Criminal Court. (7) On the same day, the Union condemned the brutal campaign being waged by Bashar Al-Assad and his regime against their own people which had led to the killing or injury of many Syrian citizens. The Union has repeatedly emphasised that the brutal repression must be stopped, detained protesters released, free access by international humanitarian and human rights organisations and media allowed, and a genuine and inclusive national dialogue launched. The Syrian leadership, however, has remained defiant in the face of calls from the Union and the broader international community. (8) On 23 August 2011, the Human Rights Council adopted a Resolution on grave human rights violations in the Syrian Arab Republic in which it strongly condemned the continued grave human rights violations by the Syrian authorities, reiterated its call upon the Syrian authorities to comply with their obligations under international law, stressed the need for an international, transparent, independent and prompt investigation into alleged violations of international law, including actions that may constitute crimes against humanity and to hold those responsible to account, and decided to dispatch an independent international commission of inquiry to investigate violations of international human rights law in Syria. (9) According to the Preamble of the Cooperation Agreement, both Parties wished, by concluding the Agreement, to demonstrate their common desire to maintain and strengthen friendly relations in accordance with the principles of the United Nations Charter. In the current circumstances, the Union considers that the current situation in Syria is in clear violation of the principles of the United Nations Charter which constitute the basis of the cooperation between Syria and the Union. (10) Considering the extreme seriousness of the violations perpetrated by Syria in breach of general international law and the principles of the United Nations Charter, the Union has decided to adopt additional restrictive measures against the Syrian regime. (11) In this regard, the application of the Cooperation Agreement should be partially suspended until the Syrian authorities put an end to the systematic violations of human rights and can again be considered as being in compliance with general international law and the principles which form the basis of the Cooperation Agreement. (12) Considering that the suspension should aim at targeting the Syrian authorities only and not the people of Syria, the suspension should be limited. Since crude oil and petroleum products are at present the products whose trade most benefits the Syrian regime and which thus supports its repressive policies, the suspension of the Agreement should be limited to crude oil and petroleum products, HAS ADOPTED THIS DECISION: Article 1 Articles 12, 14 and 15 of the Cooperation Agreement between the European Economic Community and the Syrian Arab Republic are suspended in so far as the measures listed in the Annex to this Decision are concerned. Article 2 This Decision shall be notified to the Syrian Arab Republic. Article 3 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. Done at Brussels, 2 September 2011. For the Council The President M. DOWGIELEWICZ (1) OJ L 269, 27.9.1978, p. 2. ANNEX List of measures referred to in Article 1 (1) The importation of crude oil and petroleum products into the Union if they: (a) originate in Syria; or (b) have been exported from Syria; (2) The purchase of crude oil or petroleum products which are located in or which originated in Syria; (3) The transportation of crude oil or petroleum products if they originate in Syria, or are being exported from Syria to any other country; (4) The provision, directly or indirectly, financing or financial assistance, including financial derivatives , as well as insurance and re-insurance, related to points (1), (2) and (3); and (5) The participation, knowing and intentional, in activities whose object or effect is, directly or indirectly, to circumvent the prohibitions set out in point (1), (2), (3) or (4).